internal_revenue_service appeals_office capitol street ms fresno ca number release date date a b certified mail dear department of the treasury employer_identification_number cc person to contact employee id number tel fax tax period s ended d uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s your organization is not operated exclusively for pleasure recreation and other non-profitable purposes as the majority of its activities are open to the general_public in addition the club’s non-member income exceeds the limits on such income as per public law and revproc_71_17 you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established rs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legaily correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this‘ letter sincerely yours appeals team manager enclosure publication and or internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_801 tom martin dr room birmingham al department of the treasury date date org address taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a department of the treasury - intemal revenue service explanation of items name of taxpayer year period ended org 20xx 20kx 20xx issue e e does org eo continue to qualify for exemption under internal_revenue_code sec_501 given that it receives more than of its gross_receipts including investment_income from sources outside their membership within the limitation no more than of gross_receipts may be derived from nonmember use of club facilities and or services facts org opens its events to the general_public and or non-members during these events nonmembers pay an entry fee higher then members pay and are allowed to purchase food and drinks nonmembers enter the events hosted by the org and receive a nonmember ticket once the nonmember admission is paid the main activity that nonmembers have access to is the event which is hosted in conjunction with the city of city in 20xx the eo charged an entry fee for the event and did not separate nonmember income from member income in 20xx and 20xx the eo stated that no entry fee was charged for the event but the event is open to the general_public and no records were kept to separate member and nonmember income therefore all monies received are considered nonmember income the org is organized and operating as an organization described in internal_revenue_code sec_501 to provide social recreational and other activities to its members the benefits provided to the members include but are not limited to priority ticketing to all of the dances and dinners and a member rate on tickets to all events the objective of the org per its’ bylaws is a to promote good fellowship among members and friends b to retain and cherish our german cultural heritage c d to extend our traditional sociability to the community at large to provide land for future use to erect a event for members and friends in which to cultivate the above your organization reported the following sources and amounts of revenue on forms for periods ending december 20xx december 20xx and december 20xx while reviewing the general ledger your website as well as other internal documents provided by your organization such as register reports and income expense report it has been noted table deleted form a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended org 20xx 20xx 20xk that your organization is open to the general_public on a regular basis as stated previously the nonmember income has been recorded in the following accounts table deleted table deleted the register report is utilized by the organization during their events to record all member and nonmember activity and lists each event separate based on conducting a three year analysis of gross_receipts it has been noted that the organization received and respectively during tax years ending december 20xx december 20xx and december 20xx from non-member sources the gross_receipts received by your organization are well over the and threshold permitted in public law law internal_revenue_code sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read substantially’ in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts form acrev page -2- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx 20xxk 20xx b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members’ use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in internal_revenue_code sec_501 where it derives a substantial part of its income from non-member sources revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public’s use of a social club's facilities on exemption under internal_revenue_code sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization’s exempt status taxpayer’s position taxpayer's position has not been provided government’s position your organization has exceeded the non-member threshold on a recurring basis during tax years ending december 20xx december 20xx and december 20xx and therefore revocation of your organization’s exempt status is warranted conclusion org no longer qualifies for exemption under sec_501 of the internal_revenue_code as your nonmember income has exceeded the nonmember threshold as outlined in public law therefore your exempt status under sec_501 of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx december 20xx and december 20xx note if you are planning to appeal the proposed revocation please refer to publication which is enclosed appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury form acrev page -3- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended org 20kx 20xx 20xxk alternative issue in the alternative if the organization continues to qualify for exemption under internal_revenue_code sec_501 should the net_income derived from nonmembers be taxable as unrelated_business_income under sec_511 of the code facts the org did not file a form 990-t exempt_organization business income_tax return for the years ending december 20xx december 20xx and december 20xx its register report and bank statements however showed the following in gross_receipts derived from nonmember and investment_income table deleted table deleted law internal_revenue_code sec_511 imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax internal_revenue_code sec_51 a of the code states special rules applicable to organizations described in paragraph or of sec_501 - internal_revenue_code sec_512 states general rule--except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 general_rule -in the case of an organization described in paragraph the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b for purposes of the preceding sentence the deductions shall be treated as not directly connected with the production of gross_income department of the treasury - internal_revenue_service form acrev page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx 20xx 20xx sec_512 exempt_function_income -for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside --including reasonable costs of administration directly connected with a purpose described in clause i or ii lf during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that described in clause i or ii such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year internal_revenue_code sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions internal_revenue_code sec_513 provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_512_a_-1 of the income_tax regulations provides the following a in general -except as otherwise provided in sec_1_512_a_-3 sec_1_512_a_-4 or paragraph f of this section sec_512 defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business subject_to certain modifications referred to in sec_1_512_b_-1 to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business except as provided in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 an item of deduction must have proximate and primary relationship to the carrying on of that business in the case of an organization which derives gross_income from the regular conduct of two or more unrelated business activities unrelated_business_taxable_income is the aggregate of gross_income from all such unrelated business form arev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org 20kxk 20xx 20kx activities less the aggregate of the deductions allowed with respect to all such unrelated business activities for the treatment of amounts of income or loss of common trust funds see sec_1_584-2 b expenses attributable solely to unrelated business activities -expenses depreciation and similar items attributable solely to the conduct of unrelated business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant provisions of the code thus for example salaries of personnel employed full-time in carrying on unrelated business activities are directly connected with the conduct of that activity and are deductible in computing unrelated_business_taxable_income if they otherwise qualify for deduction under the requirements of sec_162 similarly depreciation of a building used entirely in the conduct of unrelated business activities would be an allowable deduction to the extent otherwise permitted by sec_167 c dual use of facilities or personnel -where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities as for example items of overhead shall be allocated between the two uses on a reasonable basis similarly where personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as for example items of salary shall be allocated between the two uses on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business activity is proximately and primarily related to that business activity and shall be allowable as a deduction in computing unrelated_business_taxable_income in the manner and to the extent permitted by sec_162 sec_167 or other relevant provisions of the code thus for example assume that x an exempt_organization subject_to the provisions of sec_511 pays its president a salary of dollar_figure a year x derives gross_income from the conduct of unrelated_trade_or_business activities the president devotes approximately percent of his time during the year to the unrelated business activity for purposes of computing x's unrelated_business_taxable_income a deduction of dollar_figure percent of dollar_figure would be allowable for the salary paid to its president taxpayer’s position taxpayer's position has not been provided government’s position form acrev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service name of taxpayer org ‘ explanation of items year period ended 20kx 20xx 20xx org is open to the public for the following activities and events table deleted during these events nonmembers pay an entry fee higher then members pay and are allowed to purchase food and drinks nonmembers enter the events hosted by the org and receive a nonmember ticket once the nonmember admission is paid the main activity that nonmembers have access to is the event which is hosted in conjunction with the city of city in 20xx the eo charged an entry fee for the event and did not separate nonmember income from member income in 20xx and 20xx the eo stated that no entry fee was charged for the event but the event is open to the general_public and no records were kept to separate member and nonmember income therefore all monies received are considered nonmember income internal_revenue_code sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization the org operates from september until may each year the organization is closed during the summer months the organization rents a facility times a year to hosts its member non-member events it is abundantly evident that org activity of being open to the public and inviting the general_public to socialize at each event the organization host is considered to be regularly carried on and a great indicator that the club welcomes nonmembers the objective of the org per its’ bylaws is a b c d to cultivate the above to promote good fellowship among members and friends to retain and cherish our german cultural heritage to extend our traditional sociability to the community at large to provide land for future use to erect a event for members and friends in which being open to members of the general_public on a regular basis does not contribute importantly to org purposes aside from the need for income or funds to exercise its functions therefore the activity is not substantially related to org exempt purposes in the case of an organization described under internal_revenue_code sec_501 internal_revenue_code sec_512 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid form acrev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended __ org 20xx 20xx 20xx if revocation is not upheld org is responsible for filing a delinquent form 990-t for period ending december 20xx december 20xx and december 20xx with the following entries these amounts were derived utilizing the following allocations table deleted each register report provided by your organization listed each event including member and nonmember income and expenses the expenses were allocated using the gross_receipts method this means that the expenses pertaining to each event were allocated using the total of nonmember income over the total gross_receipts the percentage on nonmember income over total gross_receipts was then multiplied by the total expenses per event for all future returns expenses should be allocated on a reasonable basis and as they pertain to the activity if revocation is not upheld an adjustment will be made org form 990-t for period ending december 20xx december 20xx and december 20xx with the following entries table deleted the ubit amount does not include any penalties or interest conclusion if revocation is not upheld as a result of our examination of your forms for periods ending december 20xx december 20xx and december 20xx and form 990-t for period ending december 20xx december 20xx and december 20xx we have determined that org is liable for filing form 990-t on an annual basis please see attached form_4549 and its exhibits a and b for computations of the income_tax examination changes form acrev department of the treasury - internal_revenue_service page -8-
